790 F.2d 1120
32 Ed. Law Rep. 443
Nancy JONES, Appellee,v.The BOARD OF GOVERNORS OF the UNIVERSITY OF NORTH CAROLINAand its constituent institution;  The University of NorthCarolina at Charlotte;  E.K. Fretwell, Jr., Chancellor ofUNCC;  James H. Werntz, UNCC Vice-Chancellor for AcademicAffairs, and Louise Schlachter, Dean of UNCC School ofNursing, Appellants.  (Two Cases)
Nos. 84-1712(L), 85-2001.
United States Court of Appeals,Fourth Circuit.
Argued April 10, 1986.Decided May 19, 1986.

Thomas J. Ziko, Asst. Atty. Gen.  (Lacy H. Thornburg, Atty. Gen., Raleigh, N.C., on brief), for appellants.
Jonathan Wallas (John T. Nockleby, Ferguson, Stein, Watt, Wallas & Adkins, P.A., Charlotte, N.C., on brief), for appellee.
Before WIDENER, PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Appellants challenge the district court's award of attorney's fees, pursuant to 42 U.S.C. Sec. 1988 (1982), at a rate of $100 per hour to John T. Nockleby, Esquire.  The amount of attorney's fees awarded under Sec. 1988 is within the discretion of the district court.  See Webb v. Board of Education of Dyer County, --- U.S. ----, 105 S.Ct. 1923, 1928, 85 L.Ed.2d 233 (1985) (citing Hensley v. Eckerhart, 461 U.S. 424, 432, 103 S.Ct. 1933, 1938, 76 L.Ed.2d 40 (1983)).  Upon consideration of the record, briefs, and oral argument, we conclude that the district court did not abuse its discretion and, accordingly, we affirm.


2
AFFIRMED.